This is a certiorari proceeding to review the determination of the Public Service Commission denying petitioner’s application for approval of a declaration of abandonment of that portion of its street surface railway route on Pelhamdale avenue in the village of Pelham Manor between the Boston Post road on the north and the Shore road on the south and also on Wolf’s lane between Third street on the north and Colonial avenue on the south. The application for declaration of abandonment is made under section 184 of the Railroad Law. Under that section petitioner is required to establish two propositions: (1) That the route sought to be abandoned is no longer necessary for the successful operation of the railroad; (2) that operations over the road are no longer necessary for the convenience of the public. The entire length of the road to be abandoned consists of two and twenty-three one-hundredths miles. Apparently the road is being run at a loss. The duty to furnish means of transportation rests upon the petitioner even though in doing so it may entail some loss. (Atlantic Coast Line R. R. Co., v. N. Car. Corp. Comr., 206 U. S. 1; Fort Smith Traction Co. v. Bourland, 267 id. 330.) The Commission found that the road is necessary for public convenience. There is evidence to sustain that determination. Determination unanimously confirmed, with fifty *783dollars costs and disbursements. Present—Hill, P. J., McNamee, Crapser. Bliss and Heffernan, JJ.